                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA
WATER ENGINEERING, INC., a Foreign
Corporation;

                                                                         8:19CV327
                         Plaintiff,


          vs.
                                                                           ORDER


BIG OX ENERGY-SIOUXLAND, LLC and BIG
OX ENERGY, LLC,
                         Defendants.




          The Court, having received Plaintiff’s Motion for Debtors’ Examination (Filing No. 26),
hereby finds that the Motion should be granted, and that Defendants Big Ox Energy-Siouxland,
LLC and Big Ox Energy, LLC, shall appear and answer questions concerning their property and
assets.
          IT IS HEREBY ORDERED:

          1.     Plaintiff’s Motion for Debtors’ Examination (Filing No. 26) is granted.
          2.     Defendants shall appear through their corporate representatives, Robert Ernst and
Chad Kane, at 10:00 a.m., on February 26, 2020 in Courtroom No. 7, Roman L. Hruska
Courthouse, 111 S. 18th Plaza, Omaha, Nebraska, to answer questions concerning Big Ox Energy-
Siouxland, LLC’s and Big Ox Energy, LLC’s property and assets.
          3.     No later than January 27, 2020, Plaintiff’s counsel shall serve a copy of this Order
on Defendants, in accordance with the Federal Rules of Civil Procedure, and thereafter file a
certificate of service with the Court.

          Dated this 13th day of January, 2020.

                                                  BY THE COURT:
                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
